375 U.S. 17 (1963)
RYAN
v.
TINSLEY, WARDEN.
No. 403, Misc.
Supreme Court of United States.
Decided October 14, 1963.
APPEAL FROM THE UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT.
Appellant pro se.
Duke W. Dunbar, Attorney General of Colorado, Frank E. Hickey, Deputy Attorney General, and John E. Bush, Assistant Attorney General, for appellee.
PER CURIAM.
The appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.